
	

114 SRES 268 IS: Expressing the sense of the Senate regarding the Syrian refugee crisis.
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 268
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2015
			Mrs. Shaheen (for herself, Mrs. Feinstein, Mr. Blumenthal, Mr. Markey, Mrs. Boxer, Ms. Stabenow, Ms. Klobuchar, Mr. Udall, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding the Syrian refugee crisis.
	
	
 Whereas the Syrian conflict has driven more than 7,500,000 Syrians to relocate within Syria, more than 4,000,000 Syrians to flee as refugees to neighboring countries, and hundreds of thousands of Syrians to seek asylum in Europe;
 Whereas Syria’s neighbors are on the front line of the crisis, and Jordan, Turkey, and Lebanon in particular are currently hosting millions of refugees, resulting in tremendous social and economic impacts;
 Whereas Europe is facing its worst refugee crisis since World War II; Whereas members of the international community have a moral responsibility to provide assistance to Syrian refugees, as well as a national security interest in addressing both the insecurity that is driving Syrians from their homes and the spillover effects from that conflict;
 Whereas all members of the international community, including regional powers, should contribute substantially to the humanitarian effort so as to avoid shortfalls like those experienced by the World Food Programme, which has been forced to reduce its assistance to refugees;
 Whereas the European Union has agreed to resettle 120,000 of the refugees who have reached frontline European nations—an important first step in implementing a comprehensive European refugee policy;
 Whereas the Governments of Germany and Sweden, among others, have shown great generosity towards Syrian refugees;
 Whereas the United States Government remains the largest contributor to the humanitarian effort in Syria;
 Whereas the United States Government will accept at least 10,000 Syrian refugees next year, marking a significant increase from the approximately 1,500 admitted since the conflict began; and
 Whereas the United States Government should continue to rigorously employ its existing robust and thorough screening process for refugees to effectively mitigate any potential security threats: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the scale and complexity of the Syrian refugee crisis and the need for the international community to work together to provide resources and capacity to aid refugees;
 (2)recognizes the generosity and humanitarian commitment of Syria’s neighbors who have worked to absorb the vast majority of refugees, as well as the European nations who have made commitments to share in the refugee resettlement effort;
 (3)welcomes the President’s decision to admit at least 10,000 Syrian refugees in 2016, and to increase the overall number of refugees received by the United States to 85,000 in 2016 and 100,000 in 2017, as an important continuation of United States humanitarian efforts; and
 (4)recognizes that the refugee crisis is a symptom of the broader conflict in Syria, the persecution of persons based on identity groups, including Christians, Yezidis, Turkmen, and Kurds, and instability in the Middle East and North Africa, and that efforts to resolve those challenges are a necessary component of any plan to address the refugee crisis.
			
